Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 23 October 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 23 Octbr. 1823
				
				I have been so sick my Dear Charles since my arrival at home it has been altogether out of my power to write to you or to George and I now sieze the earliest opportunity that you may be convinced I can never neglect you or forget my promise of writing frequently—Washington looks very dull although it is full of strangers but it is said we are to have a very gay and crowded Winter unless parties should run so high as to make it impossible a thing not at all unlikely to happen—We have a new publication which has just made its appearance called Randolph said to be by the author of Logan and Seventy Six—It has caused a perfect tumult in Baltimore where it is said the whole edition has been purchased by two leading families who are very roughly handled in the work—I write this to you but do not wish you to mention it as you have some branches among your acquaintance at Cambridge—It is altogether the oddest thing I ever saw and I do not know what to make of it—Professor E—— will not like it very well—but it seems to be the work of a madman who has occasional lucid intervals in which he writes well—Write to me often and let me know how you go on—Edward Tayloe is going to study Law at Fredericksburg but intends to make long vacations during the Winter here—I shall write to George tomorrow—We are all well and I am as usual your devoted Mother 
				
					L. C. A.
				
				
			